DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mouth" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the narrowed root canal portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation of “into the root canal of the alveolar bone”, however anatomically the alveolar bone does not have a root canal itself. Each tooth has root canals inside its roots and the roots of the teeth are embedded in the alveolar bone. For purposes of examination any prior art that has the electrode needle inserted in to a root canal or through the root canal out of the apical foreman into a lesion in the alveolar bone around the apical end of a tooth root will be deemed to provide for the claimed limitation. 
Any claim depending upon an indefinite claim is itself indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tominaga et al. (US 2012/0283798 A1).
Regarding claim 1, Tominaga discloses method of using an alveolar bone regeneration device (title and abstract)the device including an active needle electrode (Fig. 1 element A) provided with an electrode (Fig. 1 element 1) covered totally or partially with insulation (Fig. 1 element 2) and an energization controller for energizing the active needle electrode (Fig. 7 element 10), the method comprising: inserting the electrode of the active needle electrode into a root canal (Fig. 2, paragraph [0047] lines 1-9) and attaching a counter electrode to the corner of the mouth (Fig. 7 element 64, paragraph [0008] ;lines 11-12); and sterilizing a tooth pulp, a root of a tooth, a periodontal tissue, and/or a lesion with heat generated at a tip portion of the active needle electrode through energization between the active needle electrode and the counter electrode by the energization controller (paragraph [0049]-[0054] disclosing the generation of heat in a root canal to apply heat to a lesion to sterilize the treated area through the heat generated by the tip and connected counter electrode).
Regarding claim 2, Tominaga further discloses wherein the tip portion of the active needle electrode is brought to a tooth pulp, a root of a tooth, a periodontal tissue, and/or a lesion to generate heat at the tip portion of the active needle electrode, and sterilization is directly performed on the tooth pulp, the root of the tooth, the periodontal tissue, and/or the lesion by using the heat (paragraph [0050] all disclosing heat applied directly to the lesion in the root canal by the tip which is striped of insulation).
Regarding claim 3, Tominaga further discloses wherein the narrowed root canal portion is sterilized by Joule heat generated at the narrowed root canal portion remote from the tip portion, with the electrode of the active needle electrode inserted into the root canal of the alveolar bone (paragraph [0038] lines 1-3 and paragraph [0043] all, disclosing the narrow root treatment and the heat being generated by current flow to that narrow area thus causing Joule/resistive heating at that narrow area).
Regarding claim 4, Tominaga further discloses wherein the energization controller performs one-shot energization by using a current of a tone burst wave (paragraph [0044]-[0045] disclosing the controller provides “a tone-burst wave” that is preferable to a continuous wave).
	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (US 2010/0209867 A1).
Regarding claim 1, Becker discloses method of using an alveolar bone regeneration device (title and abstract)the device including an active needle electrode  provided with an electrode (Fig. 2 element 20) covered totally or partially with insulation (Fig. 2 element 22) and an energization controller for energizing the active needle electrode (Fig. 1 element 16), the method comprising: inserting the electrode of the active needle electrode into a root canal (Figs. 1/5 showing needle inside the tooth root 12) and attaching a counter electrode to the corner of the mouth (Figs. 1/5 element 62 on  corner of mouth); and sterilizing a tooth pulp, a root of a tooth, a periodontal tissue, and/or a lesion with heat generated at a tip portion of the active needle electrode through energization between the active needle electrode and the counter electrode by the energization controller (paragraph [0057] all disclosing heat generated at the tip to sterilize the root canal, paragraph [0091] lines 1-5 disclosing the control reads connection between needle element 20 and a counter electrode 62 before heating the tip for sterilizing for safety).
Regarding claim 2, Becker further discloses wherein the tip portion of the active needle electrode is brought to a tooth pulp, a root of a tooth, a periodontal tissue, and/or a lesion to generate heat at the tip portion of the active needle electrode, and sterilization is directly performed on the tooth pulp, the root of the tooth, the periodontal tissue, and/or the lesion by using the heat (paragraph [0050] all disclosing heat applied directly to the lesion in the root canal by the uninsulated tip 20).
Regarding claim 3, Becker further discloses wherein the narrowed root canal portion is sterilized by Joule heat generated at the narrowed root canal portion remote from the tip portion, with the electrode of the active needle electrode inserted into the root canal of the alveolar bone (paragraph [0057] lines 1-12 and [0063] lines 1-4, disclosing the narrow root treatment and the heat being generated by current flow to that narrow area thus causing Joule heating).
Regarding claim 4, Becker further discloses wherein the energization controller performs one-shot energization by using a current of a tone burst wave (paragraphs [0088] lines 1-9 disclosing the controller performing a one shot pulse [0093] lines 5-11 disclosing the controller provides a single pulse train).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        09/25/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772